Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 24 September 1794
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


Treasury DepartmentSep 24. 1794
Gentlemen
The large extra demand upon the Treasury, which has been occasioned by the expedition going on against the Western Insurgents, obliges me to request of you to permit me by anticipation to draw upon you for the whole of the remainder of the last Million loan on the first of October ensuing. You will recollect that 400,000 Dollars are on that day to be paid to you on account of a former loan. This payment will be then made accordingly. I request a speedy answer.
With great respect & esteem   I have the honor to be   Gentlemen Your obed ser
A Hamilton
The President & Directorsof The Bank of The UStates
